Citation Nr: 1235814	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for polymorphous light eruption (skin disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968, and from December 1968 to February 1972, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied the current appellate claim.

In November 2009, the Board remanded the appeal to comply with the Veteran's request for a hearing.  The Veteran subsequently provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In August 2010, the Board remanded the current appellate claim for further development to include a new VA medical examination to evaluate the nature, extent, and severity of the service-connected polymorphous light eruption disorder.  Such an examination was accomplished in November 2010 (with a May 2012 addendum), which, for the reasons stated below, is adequate for resolution of this case.  All other development directed by the Board's remand regarding the current appellate claim appears to have been accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that when this case was previously before it in November 2009 and August 2010 it also included the issues of whether new and material evidence had been received to reopen a claim of service connection for a low back disorder, as well as claims of service connections for a left foot disorder and a foot fungal skin disorder.  The Board denied the left foot claim in August 2010, and nothing indicates the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, that issue is no longer before the Board for adjudication.  Regarding the other appellate claims, the Board reopened the low back disorder claim, but remanded the underlying service connection claim, as well as the foot fungal skin disorder claim, for further development.  Service connection was established for degenerative disc disease and degenerative joint disease of the lumbar spine, as well as tinea pedis with onychomycosis of the toenails, by a May 2012 rating decision.  Therefore, these issues have been resolved and are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also observes that the Veteran submitted an application to reopen his previously denied claims of service connection for posttraumatic stress disorder (PTSD) in November 2011.  However, virtual records reflect that claim was denied by a September 2012 rating decision, and nothing indicates the Veteran has submitted a Notice of Disagreement (NOD) to that decision.  Consequently, the Board does not have jurisdiction to address that claim.  See 38 C.F.R. §§ 20.200, 20.302 (2011).



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The competent medical and other evidence of record does not reflect the Veteran's service-connected polymorphous light eruption of the skin covers least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected.

3.  The competent medical and other evidence of record does not reflect the Veteran's service-connected polymorphous light eruption of the skin requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.



CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-connected polymorphous light eruption (skin disorder) are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2005, which is clearly prior to the June 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in November 2008 and September 2010, followed by readjudication of the appeal by various Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the November 2008 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as a summary of the relevant rating criteria used to evaluate the service-connected polymorphous light eruption.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the March 2010 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of any outstanding evidence which documents symptoms of his service-connected polymorphous light eruption that is not reflected by the evidence already of record.

With respect to the aforementioned March 2010 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate claim, and asked questions to clarify the Veteran's contentions and treatment history regarding this case.  Although he did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  In fact, he indicated that he thought the hearing was fair.  Transcript p. 26.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in January 2005, December 2008, and November 2010 (with a May 2012 addendum) which included findings as to the symptomatology of the service-connected  polymorphous light eruption that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated the service-connected disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected polymorphous light eruption is evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008) as analaogus to dermatitis.  Under this Code, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 

(The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Because the Veteran filed his original claim before that date, and as he has not requested consideration under the amended criteria, the newest revisions do not apply in his case.  73 Fed. Reg. 54,708 (Sept. 23. 2008).  Rather, his claim will be considered solely under the criteria effective set forth above as of the date of the claim.) 

Analysis

In the instant case, and for the reasons stated below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable rating for his service-connected polymorphous light eruption.

The Veteran has contended that he experiences breakouts of his skin/polymorphous light eruption when exposed to sunlight or excessive heat, and that it is particularly bad in the summer months.  However, he has provided no evidence such as pictures to document that this skin disorder covers or has covered at least 5 percent of his entire body or exposed area, nor that it is treated with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board also finds that the competent medical and other evidence of record does not reflect the Veteran's service-connected polymorphous light eruption covers least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected.  For example, the January 2005 VA examination stated that the Veteran reported that his skin problem had remained stable over the last year.  On examination, skin survey, head to toe, was unrevealing of any kind of rash.  Moreover, it was stated that his polymorphous light eruption on the face was currently in remission.  In short, this examination indicated that there was no indication of any such skin disorder at that time.

The subsequent December 2008 VA examination noted that the evaluation did not reveal acne, chloracne, scarring alopecia, alopecia areata and/or hyperhidrosis.  However, the examination did reveal the skin condition of polymorphous light eruption, located on the face and bilateral hands, and had the following characteristics: no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyerpigmentation, abnormal texture and/or limitation of motion.  Further, it was stated that the skin lesion coverage relative to the whole body was less than 3 percent; and that the skin lesions were less than 2 percent in the exposed area.  Moreover, it was noted that the skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condtion.  No scar was present.

The most recent VA examination of November 2010 noted that the Veteran's skin, at the present time, revealed no lesions, no inflammation, no swelling, and no tenderness.  However, it was noted that the claims folder was replete with descriptions of his phosensitive dermatitis, which had been described by dermatology as a polymorphous light eruption.  Nevertheless, the total percentage of skin area involved with polymorphous light eruption at the present time was zero (0) percent, and the total percentage of exposed skin was zero percent.

The Board acknowledges that the Veteran has consistently reported that his service-connected polymorphous light eruption was most severe in the summer months, as well as with exposure to light and heat.  Moreover, the treatment records on file note that the Veteran's medical conditions include the service-connected polymorphous light eruption disorder of the skin.  However, these records primarily concern treatment for conditions other than the skin.  In any event, a thorough review of these records does not appear to indicate it does, or will during flare-ups, cover an area of the whole body or exposed area to the extent necessary to warrant a compensable rating under Diagnostic Code 7806.

The Board also notes that if VA were to subject the Veteran to such sunlight or heat exposure in order to evaluate the claim, that this would place VA in the position of making the condition worse, which is not consistent with the goal of assisting the Veteran.  Moreover, as detailed below, his treatment for this condition involves avoiding such exposure, to include the use of heavy clothing and/or sunscreen.  As such, by not requiring such exposure the examinations are actually consistent with the normal activities of the Veteran's daily life in regard to this service-connected disability.

The Board further finds that the competent medical and other evidence of record does not reflect the Veteran's service-connected polymorphous light eruption of the skin requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  No such treatment appears to be noted in the treatment records on file.  The January 2005 VA examination noted that the Veteran's treatment for his service-connected polymorphous light eruption on the face included sunscreen, "special soap," and "some type of [prescription] ointment" - usually in the summer time and twice a day.  The December 2008 VA examination noted that treatment in the past 12 months was Copper Tone (Water Babies) constantly, which the examiner noted was a topical sun screen lotion.  In addition, it was noted that the Veteran had not used UVB, intensive light therapy, PUVA, or electron beam therapy for this condition.  The November 2010 VA examination noted that the treatment in the past 12 months had been sunscreen and heavy clothing.

In short, a thorough review of the record indicates that the treatment for the Veteran's service-connected polymorphous light eruption has primarily been that of sunscreen, clothing, and avoidance of sunlight.  Simply put, the record does not demonstrate this service-connected disability requires the type of medical treatment that would warrant a compensable rating under Diagnostic Code 7806.  

The Board also notes that no other Diagnostic Code used for evaluating skin disorder under 38 C.F.R. § 4.118 appears applicable to this service-connected disability.  For example, as noted by the December 2008 VA examination, the Veteran does not have a scar as a result of the service-connected disability.  Therefore, it does not appear that the provisions of Diagnostic Codes 7800-7805 are for application as they are specifically related to scars.  Moreover, other Diagnostic Codes for skin disorders direct the disability to be rated as analogous to Diagnostic Codes 7800 to 7806.  Further, other Codes direct that the skin disability be evaluated based upon the area or areas covered by such.  See 38 C.F.R. § 4.118.

For the reasons stated above, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating for his service-connected polymorphous light eruption condition of the skin.  In making this determination, the Board considered the applicability of "staged" ratings pursuant to the holdings of Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a compensable rating for this service-connected disability.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  Here, it does not appear that the RO has evaluated whether the Veteran is entitled to extraschedular rating(s) for his service-connected polymorphous light eruption, and the Veteran has not raised the matter himself.  Moreover, the record does not appear to indicate any exception or unusual symptomatology not covered by the applicable schedular criteria, nor that this service-connected disability has resulted in marked interference with employment or frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore is without authority to consider the matter of extraschedular ratings.  The Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Board acknowledges that as part of the May 2012 addendum to the November 2010 VA examination, the examiner stated that the Veteran's skin condition (polymorphous light eruption) did not cause functional impairment unless he was exposed to sunlight, then he is unable to work in hot environments or to be in sunlight without protective clothing or sunscreens due to hive like swelling and itching and eruption of sun exposed skin.  However, implicit in that opinion is the fact that the Veteran is able to work when not exposed to sunlight and when he uses the requisite protective clothing and sunscreen.  Moreover, the record indicates that the Veteran retired on disability benefits due to his back disorder, and is in receipt of Social Security Administration (SSA) benefits primarily due to conditions other than the service-connected polymorphous light eruption such as his back disorder and disorders of the muscle, ligament and fascia.  In short, the record does not reflect the Veteran is unemployable due solely to his service-connected polymorphous light eruption.  Therefore, no further discussion of entitlement to TDIU is warranted based on the facts of this case.







ORDER

Entitlement to a compensable rating for polymorphous light eruption (skin disorder) is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


